DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 1 is objected to because of the following informalities: “couples to the switch” in line 13 should be amended to --coupled to the switch--.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities: “comprising 5 or less stages” in line 25 should be amended to --comprises 5 or less stages--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 13, 15 and 19-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the claim recites the limitation “generate pulses” which renders the claim indefinite because it is unclear whether this is the same or different than the previously recited “one or more pulses” in claim 1. For purposes of examination, this will be treated as being the same as the previously recited “one or more pulses” in claim 1.
Regarding claim 13, the claim recites the limitations “receive pulses” and “apply the pulses” in line 61 which renders the claim indefinite because it is unclear whether these are the same or different than the previously recited “one or more pulses” in claim 1. For purposes of examination, these will be treated as being the same as the previously recited “one or more pulses” in claim 1.
Regarding claim 15, the claim recites the limitation “the pulses” in line 75 which renders the claim indefinite because it is unclear whether this limits the claim to a plural amount of pulses or is still limited to one or more pulses as previously recited in claim 14. For purposes of examination, this will be treated as reciting “one or more pulses”.
Regarding claim 19, the claim recites the limitation “a driving signal pulse” in line 89 which renders the claim indefinite because it is unclear whether this is the same or different than the previously recited “driving signal pulses” in line 86. For purposes of examination, this will be treated as being part of the previously recited “driving signal pulses” in line 86.
Regarding claim 22, the claim recites the limitation “one or more pulses” in line 100 which renders the claim indefinite because it is unclear whether this is the same or different than the “output pulses” being generated by the pulse generator stage in claim 19. For purposes of examination, this will be treated as being the same as the “output pulses” being generated by the pulse generator stage in claim 19.
Claims 20, 21 and 23 are rejected as being dependent upon an indefinite base claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 11,051,882 and claims 1-22 of U.S. Patent No. 10,548,665. Although the claims at issue are not identical, they are not patentably distinct from each other because they both generally define the same inventive concepts of a sub-microsecond pulse electric field generator system comprising: a controller, a power supply, and pulse generator stage comprising a switch, capacitive element, and a switch driver comprising a lossy transformer as well as a method of generating high voltage pulses, the method comprising: generating, at a pulse generator stage based on driving signal pulses from a driving circuit, output pulses that have a higher amplitude than the driving signal pulses by: charging a capacitive element in the pulse generator stage; converting a driving signal pulse of the driving signal pulses to a control signal pulse using a lossy transformer in a switch driver; and switching, based on the control signal pulse, a switch to discharge the capacitive element.
Allowable Subject Matter
Claims 1-5, 7-12, 14 and 16-18 would be allowable if a proper Terminal Disclaimer is filed to obviate the Double Patenting rejections, as set forth in this Office action.
Claims 6, 13, 15 and 19-23 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and a proper Terminal Disclaimer is filed to obviate the Double Patenting rejections, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art of record, Weissberg (US 2013/0150935), Krishnaswamy (US 2008/0231337), Cadilhon (US 2017/0033686), Imi (US 5,635,776), Kato et al. (US 5,568,035), and Hancock (US 2013/0267943), when considered alone or in combination, fail to teach or suggest a pulse generator having one or more switch drivers connected to a plurality of switches, wherein the one or more switch drivers comprise a lossy transformer in combination with the additionally claimed elements. Krishnaswamy teaches a switch driver comprising a transformer, however Krishnaswamy fails to specifically teach the transformer to be a lossy transformer as required by the claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607. The examiner can normally be reached M-F 9:00 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Rodden can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEAN W COLLINS/Examiner, Art Unit 3794